COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        J. James Raymond v. Joseph Degioanni, et al.

Appellate case number:      01-14-00459-CV

Trial court case number:    2003-53712

Trial court:                334th District Court of Harris County

       On August 11, 2014, the parties filed an “Agreed Motion to Extend Time for
Mediation and Agreed Motion for Stay of Appeal.” In their motion, the parties request
an extension of the deadline for mediating this case until September 29, 2014, the
mutually-agreeable date for their mediator, Alice Oliver Parrott, to extend the deadline to
report the results of mediation until October 1, 2014, and to extend the deadline for filing
appellant’s brief until October 29, 2014. We grant the motion.
       Accordingly, the parties shall conduct the mediation in this case no later than
September 29, 2014. Further, no later than October 1, 2014, the parties and the mediator
shall advise the Clerk of this Court in writing whether the parties did or did not settle the
underlying dispute, and the mediator shall file with the Clerk of this Court a completed
“Appointment and Fee Report—Mediation” form, which can be downloaded from the
forms page of the Court’s website.
       Further, we order appellant to file his brief no later than October 29, 2014. No
further extensions of time for the filing of appellant’s brief will be granted absent
extraordinary circumstances.
      Appellee’s brief, if any, will be due within 30 days after appellant’s brief is filed.
See TEX. R. APP. P. 38.6(b).
       It is so ORDERED.
Judge’s signature: /s/ Laura C. Higley
                     Acting individually      Acting for the Court

Date: August 19, 2014